DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 is indefinite because the claim does not set forth any steps to perform the method other than to use the holder of claim 1.  A “use” claim which fails to set forth positive steps is indefinite.  See MPEP 2173.05(q).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0188076 to McSheffrey (McSheffrey) in view of US Patent Application Publication 2008/0277399 to Burns et al. (Burns).
Regarding claim 1, McSheffrey discloses a cylinder holder (136) for a cylinder (124, 126) for pressurized storage of therapeutic oxygen, wherein the cylinder holder comprises one or more than one cylinder switch sensors (tethers 128, 130 and sonar module (see [0023])).  McSheffrey does not disclose the cylinder holder comprises a receptacle to hold the cylinder and the receptacle includes one or more switches adapted to be actuated by the cylinder when received in the receptacle in the holding position.   Burns teaches an oxygen cylinder holder (44) including a receptacle (46; see Figs. 2a and 2b) to hold the cylinder and one or more switches adapted to be actuated by the cylinder when received in the receptacle in the holding position ([0090]) so that the location and type of cylinder can be determined by which switches are actuated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a receptacle having one or more switches as taught by Burns in the apparatus of McSheffrey so that the location and type of cylinder can be determined by which switches are actuated.  
Regarding claim 2, McSheffrey further discloses a transmitter (wireless signal transmission; see [0024]) adapted to transmit a signal indicative of a switch state and/or a switching operation of the one or more than one cylinder switch (when combined with the teachings of Burns above to include said switches).
Regarding claim 3, Burns further teaches at least two cylinder switches ([0090]) wherein the transmitter is adapted to transmit the signal only when all of the at least two cylinder switches are in a defined state and/or operated within a predefined time frame (when at least one switch is actuated by the cylinder the signal is transmitted which is a defined state for all of the switches (i.e. either actuated or non-actuated position)).  This feature is included in the combination set forth regarding claim 1.
Regarding claim 4, Burns further teaches the transmitter is adapted to transmit a signal indicative of the number of cylinder switches ([0090]) which are in a defined state and/or operated within a predefined time frame.  This feature is included in the combination set forth regarding claim 1.
Regarding claim 5, Burns further teaches the cylinder switches are arranged in a way that depending on a size of the cylinder which is held in the holding position, a different number of the cylinder switches are operated ([0090]).  This feature is included in the combination set forth regarding claim 1.
Regarding claim 6, McSheffrey further discloses one or more user switches (switches on the equipment connected to the oxygen cylinder), wherein the transmitter is adapted to transmit a signal indicative of the state of the one or more user switches ([0024]).
Regarding claim 7, Burns further teaches the receptacle is shaped to allow only for holding a cylinder of a predetermined size in the holding position (see Figs. 2a – 2b; only a cylinder of a predetermined size can fit in the receptacle).  This feature is included in the combination set forth regarding claim 1.
Regarding claim 8, McSheffrey further discloses the transmitter is further adapted to transmit a signal indicative of a malfunction and/or a maloperation (obstruction of the cylinder and cylinder holder; see [0022]) and/or a power failure of the cylinder holder.
Regarding claim 9, McSheffrey discloses a supply system (100) for therapeutic oxygen, the supply system comprising at least one cylinder holder (136) for a cylinder (124, 126) for pressurized storage of therapeutic oxygen, the cylinder holder being a cylinder holder as defined in claim 1 (as combined with Burns above).
Regarding claim 10, McSheffrey further discloses a central unit (116) adapted to receive one or more than one signals of the transmitter of the at least one cylinder holder ([0024]).
Regarding claim 11, McSheffrey further discloses the central unit is further adapted to perform a grouping of the cylinder holders (when the cylinders are in different rooms; see [0024] and Fig. 3) into two or more groups when a plurality of cylinder holders are present.
Regarding claim 12, McSheffrey discloses the central unit is further adapted to calculate at least one characteristic of the two or more groups on the basis of the one or more than one signals received from the transmitter of at least one of the cylinder holders ([0024]; the central unit can calculate the number of cylinders, location of cylinders, pressure of the cylinders and other characteristics of the groups based on the signals from the transmitters).
Regarding claim 13, McSheffrey further discloses at least one cylinder adapted to transmit a signal indicative of at least one characteristic of the cylinder (via connection of the gauge to the tether, the cylinder can transmit the internal pressure thereof).
Regarding claim 14, McSheffrey further discloses the central unit is further adapted to differentiate between cylinders which are adapted to transmit a signal indicative of at least one characteristic of the cylinder and cylinders which are not adapted to transmit such a signal (because the central unit receives signals from those cylinders which can send signals and does not receive a signal from those that cannot, it differentiates between those cylinders).
Regarding claim 15, McSheffrey discloses a supply method for therapeutic oxygen, characterized in that at least one cylinder holder according to any one of claim 1 to 8 is used (as modified by Burns above; the supply system of McSheffrey performs a supply method using the cylinder holder).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        July 12, 2022